Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 3 – 8, 11 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3, 5 – 7, 11 – 13, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US2014/0350872A1) (herein after Xu et al) in view of Le Neel et al (US2014/0291677A1) (herein after Le Neel et al), and further in view of Takayanagi (US 2013/0076381 A1) (herein after Takayanagi).

	Regarding claim 1, Xu et al teaches, a power device (Fig. 2, Para. [0020]: The transmit power measurement apparatus 200) comprising: an input configured for receiving an inputted signal (Fig. 2, Para. [0020] the RF sensing input RFsense); an output configured for outputting an outputted signal (Fig. 2, Para. [0025] a transmit power tracking result Pdet); and a calibration unit configured for providing settings of the power device (Fig. 2, Para. [0021]; Para. [0022]; Examiner interpretation: the calibration circuit 208 (the calibration unit) stores the frequency response (settings) of the input RFsense (the inputted signal)); and wherein the calibration unit is configured to adjust the settings of the power device (Fig. 2, Para. [0024]; Fig. 2, Para. [0027]; Examiner interpretation: the calibration circuit 208 (the calibration unit) adjusts the filter coefficients (settings) and gain steps (settings)); — and wherein the accuracy of the outputted signal is not affected by changing environmental conditions of the power device due to adjustment of the settings of the power device by the calibration unit. (Fig. 2, Para [0027]; Fig. 2, Para [0024]; Examiner interpretation: Pdet (the output and outputted signal) is not affected by the environment after being adjusted by the calibration circuit 208 (the calibration unit).)  
	Xu et al fails to teach, a sensor unit including at least one sensor, the sensor unit configured for sensing at least one parameter assigned to the power device, wherein the at least one parameter assigned to the power device includes at least one environmental parameter of the environment to which the power device is exposed during operation; wherein the sensor unit is connected with the calibration unit; based on the at least one environmental parameter sensed by the sensor unit, thereby ensuring a stable outputted signal, wherein the calibration unit is configured to adjust current, voltage, resistance or power based on the at least one parameter sensed, wherein the outputted signal is at least one of a current signal, a voltage signal or a power signal.
	In analogous art, Le Neel et al teaches, a sensor unit including at least one sensor, the sensor unit configured for sensing at least one parameter assigned to the power device (Figs. 1A, 1B, 2, Para. [0041]; Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]; Examiner interpretation: multi-sensor module 200 (the sensor unit) senses CP for measuring pressure and Crh for measuring relative humidity (the parameters) of the multi-sensor module 200 (the power device)), wherein the at least one parameter assigned to the power device includes at least one environmental parameter of the environment to which the power device is exposed during operation (Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]; Examiner interpretation: multi-sensor module 200 (the sensor unit) is exposed to CP for measuring pressure, Crh for measuring relative humidity, (the environmental parameters the power device is exposed)); wherein the sensor unit is connected with the calibration unit; based on the at least one environmental parameter sensed by the sensor unit, thereby ensuring a stable outputted signal. (Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]; Fig. 1B, Para. [0040]; Examiner interpretation: the sensor module 200 (the sensor) is connected to resistive heater 162 (the calibration unit), precision and reproducibility (the output signal) is precise (stable output).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al to include a sensor unit configured for sensing at least one parameter assigned to a power device, wherein the at least one parameter assigned to the power device includes at least one environmental parameter of the environment to which the power device is exposed during operation; wherein the sensor unit is connected with a calibration unit, based on the at least one environmental parameter sensed by the sensor unit, thereby ensuring a stable outputted signal taught by Le Neel et al for the benefit of operating a power device to output a stable outputted signal. [Le Neel et al [0040]: Use of such a resistive heater 162 can enhance precision and reproducibility of sensors.]
	Xu et al in view of Le Neel et al fail to teach, — wherein the calibration unit is configured to adjust current, voltage, resistance or power based on the at least one parameter sensed, wherein the outputted signal is at least one of a current signal, a voltage signal or a power signal, —
	In analogous art, Takayanagi teaches, — wherein the calibration unit (Fig. 1, power management unit 18) is configured to adjust current, voltage, resistance or power (Fig. 1, ¶ 0028: requested supply voltage magnitude may be modified to compensate for the operating temperature) based on the at least one parameter sensed (Fig. 1, ¶ 0028: operating temperature), wherein the outputted signal (Fig. 1, Vdd request) is at least one of a current signal, a voltage signal or a power signal, —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu et al in view of Le Neel et al by combining the calibration unit taught by Xu et al in view of Le Neel et al with the calibration unit taught by Takayanagi to achieve the predictable result of adjusting a voltage of a device to reduce power consumption [Takayanagi: ¶ 0057.]

	Regarding claim 3, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Le Neel et al further teaches, the power device according to claim 1, wherein the at least one sensor of the sensor unit comprises at least one of a temperature sensor, a humidity sensor, a pressure sensor, a gravity sensor or an acceleration sensor. (Fig. 2, Para [0041]: In the example shown, the multi-sensor module 200 includes four sensors co-located on a common silicon substrate: the reference pressure sensor 152, the pressure sensor 154, the humidity sensor 156, and the Wheatstone bridge 100 implemented as a temperature sensor 208.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al in view of Le Neel et al in view of Takayanagi to include a sensor unit that comprises at least one of a temperature sensor, a humidity sensor, a pressure sensor, a gravity sensor and an acceleration sensor taught by Le Neel et al for the benefit of operating a power device to output a stable outputted signal. [Le Neel et al [0040]: Use of such a resistive heater 162 can enhance precision and reproducibility of sensors.]

	Regarding Claim 5, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Xu et al further teaches, the power device according to claim 1, wherein the input (Fig. 2, Para [0020]: RFsense) and the output (Fig. 2, Para [0025]: Pdet) are connected with each other via a transmission line (Fig. 2, Para [0020]: When the transmit power detection path 202 is operated in the normal mode, it receives an RF sensing input RFsense; Fig. 2, Para [0023]: The compensation circuit 204 is coupled between the tracking circuit 206 and the transmit power detection path 202; Fig. 2, Para [0025]: In this embodiment, the tracking circuit 206 is configured to generate a transmit power tracking result Pdet), and wherein the calibration unit is connected with the transmission line to adapt the characteristics of a signal processed by the power device. (Fig. 2, Para [0022].)

	Regarding Claim 6, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Xu et al further teaches, the power device according to claim 1, wherein at least one adjustable processing member (Fig. 2, Para [0020]: a compensation circuit 204) is provided in the transmission line that is connected with the calibration unit, and wherein the calibration unit is configured to adjust the at least one adjustable processing member (Fig. 2, Para [0024]: The compensation controller 216 is configured to set the programmable filter device 214 at least based on the frequency response of the transmit power detection path 202. In this embodiment, the detection path frequency response used by the compensation controller 216 is selected from the frequency responses determined by the frequency response detection circuit 212.)
	Le Neel et al further teaches, based on the at least one environmental parameter sensed by the sensor unit (Figs. 1A, Para. [0038]: If the resistance ratios are not equal, the voltage Vout between S1 and S2 will be non-zero and the value of variable resistance 104 (Rm) can then be adjusted to produce a zero voltage at Vout; Figs. 1A, Para. [0038]: FIG. 1A is implemented herein on a silicon substrate along with other sensors as described below to provide precise temperature measurements; Fig. 1B, Para. [0039]: CP for measuring pressure; Fig. 1B, Para. [0039]: Crh for measuring relative humidity.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al in view of Le Neel et al in view of Takayanagi to include the teaching of adjusting a signal based on a parameter being sensed taught by Le Neel et al for the benefit of operating a power device to output a stable outputted signal. [Le Neel et al [0040]: Use of such a resistive heater 162 can enhance precision and reproducibility of sensors.]

	Regarding Claim 7, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Xu et al further teaches, the power device according to claim 1, wherein the power device is configured to dynamically adapt the settings of the power device (Fig. 2, Para [0024]: The compensation controller 216 is configured to set the programmable filter device 214 at least based on the frequency response of the transmit power detection path 202. In this embodiment, the detection path frequency response used by the compensation controller 216 is selected from the frequency responses determined by the frequency response detection circuit 212.) 
	Le Neel et al further teaches, based on the at least one environmental parameter sensed by the sensor unit (Figs. 1A, Para. [0038]: If the resistance ratios are not equal, the voltage Vout between S1 and S2 will be non-zero and the value of variable resistance 104 (Rm) can then be adjusted to produce a zero voltage at Vout; Figs. 1A, Para. [0038]: FIG. 1A is implemented herein on a silicon substrate along with other sensors as described below to provide precise temperature measurements; Fig. 1B, Para. [0039]: CP for measuring pressure; Fig. 1B, Para. [0039]: Crh for measuring relative humidity.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al in view of Le Neel et al in view of Takayanagi to include the teaching of adjusting a signal based on a parameter being sensed taught by Le Neel et al for the benefit of operating a power device to output a stable outputted signal. [Le Neel et al [0040]: Use of such a resistive heater 162 can enhance precision and reproducibility of sensors.]

	Regarding Claim 11, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Xu et al further teaches, the power device according to claim 1, wherein the power device is configured to adapt the outputted signal (Fig. 2, Para [0027]); and calibration data assigned (Fig. 2, Para [0024]: As mentioned above, the calibration circuit 208 may learn a plurality of frequency response curves under different test conditions. The compensation controller 216 may adjust the filter coefficients Coeff_0-Coeff_N based on one or more factors.)  
	Le Neel et al further teaches, based on the at least one environmental 3161-P99US 68051AM2parameter sensed by the sensor unit (Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]: CP for measuring pressure; Fig. 1B, Para. [0039]: Crh for measuring relative humidity); to the at least one environmental parameter sensed by the sensor unit (Figs. 1A, Para. [0038]: If the resistance ratios are not equal, the voltage Vout between S1 and S2 will be non-zero and the value of variable resistance 104 (Rm) can then be adjusted to produce a zero voltage at Vout; Fig. 1B, Para. [0039]: CP for measuring pressure; Fig. 1B, Para. [0039]: Crh for measuring relative humidity.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al in view of Le Neel et al in view of Takayanagi to include the teaching of adjusting a signal based on a parameter being sensed taught by Le Neel et al for the benefit of operating a power device to output a stable outputted signal. [Le Neel et al [0040]: Use of such a resistive heater 162 can enhance precision and reproducibility of sensors.]
 
	Regarding Claim 12, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Xu et al further teaches, the power device according to claim 1, wherein a memory is provided that is assigned to the calibration unit (Fig. 2, Para [0022]).

	Regarding Claim 13, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 12 which this claim depends on.
	Xu et al further teaches, the power device according to Claim 12, wherein at least two data sets of calibration data are stored in the memory (Fig. 2, Para [0023]).

	Regarding Claim 15, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Xu et al further teaches, the power device according to claim 1, wherein a feedback sensor (Fig. 2, Para [0025]: the tracking circuit 206) is provided that is configured to measure the outputted signal (Fig. 2, Para [0025]: a transmit power tracking result Pdet.)

	Regarding Claim 16, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 15 which this claim depends on.
	Xu et al further teaches, the power device according to claim 15, wherein the feedback sensor is connected with at least one of the sensor unit or the calibration unit (Fig. 2, Para [0025]: The power measurement apparatus 200 is part of a power control loop. Hence, the power control loop adjusts the transit power of the transmitter based on the transmit power tracking result Pdet.)

	Regarding claim 19, Xu et al teaches, a method for operating a power device to output a stable outputted signal (Fig. 2, Para [0002]; Fig. 2, Para. [0025]; Examiner interpretation: transmit power tracking result Pdet is the output and outputted signal), with the following steps: receiving an input signal via an input of the power device (Fig. 2, Para. [0020]; Examiner interpretation: input RFsense is the inputted signal); adjusting settings of the power device (Fig. 2, Para. [0024]; Fig. 2, Para. [0027]; Examiner interpretation: the calibration circuit 208 (the calibration unit) adjusts the filter coefficients (settings) and gain steps (settings)); processing the inputted signal with the adjusted settings (Fig. 2, Para [0022]; Examiner interpretation: the frequency response (the inputted signal) is processed with gain steps (the adjusted settings)); and outputting a stable outputted signal (Fig. 2, Para. [0025] a transmit power tracking result Pdet; Examiner interpretation: transmit power tracking result Pdet is the output and outputted stable signal); due to the adjusted settings that were adjusted (Fig. 2, Para [0024]; Fig. 2, Para. [0027]; Examiner interpretation: the calibration circuit 208 (the calibration unit) adjusts the filter coefficients (settings) and gain steps (settings)); and wherein the accuracy of the outputted signal is not affected by changing environmental conditions of the power device due to adjustment of the settings of the power device. (Fig. 2, Para [0027]; Fig. 2, Para [0024]; Examiner interpretation: Pdet (the output and outputted signal) is not affected by the environment after being adjusted by the calibration circuit 208 (the calibration unit).)
	Xu et al fails to teach, sensing at least one parameter assigned to the power device, wherein the at least one parameter is an environmental parameter of the environment to which the power device is exposed during operation; based on said sensing the at least one parameter assigned to the power device; — wherein current voltage, resistance or power is adjusted based on the at least one parameter sensed —; outputted signal that is adapted to the at least one parameter sensed; based on the at least one parameter sensed such that the power device is dynamically adapted to current operation conditions of the power device while dynamically adapting the settings of the power device, wherein the outputted signal is at least one of a current signal, a voltage signal or a power signal,.
 	In analogous art, Le Neel et al teaches, sensing at least one parameter assigned to the power device (Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]; Examiner interpretation: multi-sensor module 200 (the sensor unit) senses CP for measuring pressure and Crh for measuring relative humidity (the parameters) of the multi-sensor module 200 (the power device)), wherein the at least one parameter is an environmental parameter of the environment to which the power device is exposed during operation (Figs. 1A, Para. [0038]; Examiner interpretation: multi-sensor module 200 (the sensor unit) is exposed to CP for measuring pressure, Crh for measuring relative humidity, (the environmental parameters the power device is exposed)); based on said sensing the at least one parameter assigned to the power device (Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]; Examiner interpretation: multi-sensor module 200 (the sensor unit) senses CP for measuring pressure and Crh for measuring relative humidity (the parameters) of the multi-sensor module 200 (the power device)); outputted signal that is adapted to the at least one parameter sensed; based on the at least one parameter sensed such that the power device is dynamically adapted to current operation conditions of the power device while dynamically adapting the settings of the power device. (Fig. 1B, Para. [0039]; Figs. 1A, Para. [0038]; Fig. 1B, Para. [0040]; Examiner interpretation: Vout (outputted signal) is adjusted based on CP measuring pressure and Crh relative humidity (parameters sensed), the sensor 150 (the power device) is dynamically adjusted by removing humidity (the current conditions), the sensor 150 (the power device) dynamically adapts to be more precise (the settings).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al to include sensing at least one parameter assigned to a power device, wherein the at least one parameter is an environmental parameter of the environment to which the power device is exposed during operation; an outputted signal that is adapted to the at least one parameter sensed; based on the at least one parameter sensed such that the power device is dynamically adapted to current operation conditions of the power device while dynamically adapting the settings of the power device taught by Le Neel et al for the benefit of operating a power device to output a stable outputted signal. [Le Neel et al [0040]: Use of such a resistive heater 162 can enhance precision and reproducibility of sensors.]
	Xu et al in view of Le Neel et al fail to teach, — wherein current voltage, resistance or power is adjusted based on the at least one parameter sensed — wherein the outputted signal is at least one of a current signal, a voltage signal or a power signal, —
	In analogous art, Takayanagi teaches, — wherein current voltage, resistance or power (Fig. 1, ¶ 0028: requested supply voltage magnitude may be modified to compensate for the operating temperature) is adjusted based on the at least one parameter sensed (Fig. 1, ¶ 0028: operating temperature) — wherein the outputted signal (Fig. 1, Vdd request) is at least one of a current signal, a voltage signal or a power signal, —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu et al in view of Le Neel et al by combining the power device taught by Xu et al in view of Le Neel et al with the calibration unit taught by Takayanagi to achieve the predictable result of adjusting a voltage of a device to reduce power consumption [Takayanagi: ¶ 0057.]

	Regarding Claim 20, Xu et al teaches, a power device (Fig. 2, Para. [0020]; Examiner interpretation: transmit power measurement apparatus is the power device) comprising: an input configured for receiving an inputted signal (Fig. 2, Para. [0020]; Examiner interpretation: input RFsense is the inputted signal); an output configured for outputting an outputted signal (Fig. 2, Para. [0025]; Examiner interpretation: transmit power tracking result Pdet is the output and outputted signal); and a calibration unit configured for providing settings of the power device (Fig. 2, Para. [0024]; Fig. 2, Para. [0027]; Examiner interpretation: the calibration circuit 208 (the calibration unit) adjusts the filter coefficients (settings) and gain steps (settings)); such that the 3161-P99US 68051AM2accuracy of the outputted signal is not affected by changing environmental conditions of the power device (Fig. 2, Para [0027]; Fig. 2, Para [0024]; Examiner interpretation: Pdet (the output and outputted signal) is not affected by the environment after being adjusted by the calibration circuit 208 (the calibration unit).)
	Xu et al fails to teach, a sensor unit having at least one sensor, the sensor unit configured for sensing at least one parameter assigned to the power device, wherein the at least one parameter is an environmental parameter of the environment to which the power device is exposed during operation; wherein the sensor unit is connected with the calibration unit, and wherein the calibration unit comprises a software-based control that is configured to process the at least one parameter sensed by the sensor unit and to adjust the settings of the power device based on the at least one parameter sensed by the sensor unit, thereby dynamically adapting the power device to current operation conditions of the power device — wherein the calibration unit is configured to adjust current, voltage, resistance or power based on the at least one parameter sensed, and wherein the outputted signal is at least one of a current signal, a voltage signal or a power signal.
	In analogous art, Le Neel et al teaches, a sensor unit having at least one sensor, the sensor unit configured for sensing at least one parameter assigned to the power device  (Figs. 1A, 1B, 2, Para. [0041]; Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]; Examiner interpretation: multi-sensor module 200 (the sensor unit) senses CP for measuring pressure and Crh for measuring relative humidity (the parameters) of the multi-sensor module 200 (the power device)), wherein the at least one parameter is an environmental parameter of the environment to which the power device is exposed during operation (Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]; Examiner interpretation: multi-sensor module 200 (the sensor unit) is exposed to CP for measuring pressure, Crh for measuring relative humidity, (the environmental parameters the power device is exposed)); wherein the sensor unit is connected with the calibration unit (Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]; Fig. 1B, Para. [0040]; Examiner interpretation: the sensor module 200 (the sensor) is connected to resistive heater 162 (the calibration unit)), and wherein the calibration unit comprises a software-based control that is configured to process the at least one parameter sensed by the sensor unit and to adjust the settings of the power device based on the at least one parameter sensed by the sensor unit (Fig. 12, Para. [0079]; Figs. 1A, Para. [0038]; Fig. 1B, Para. [0039]; Fig. 1B, Para. [0040]; Examiner interpretation: the sensor module 200 (the sensor) is connected to resistive heater 162 (the calibration unit), the temperature (the output signal) is precise (stable output)), thereby dynamically adapting the power device to current operation conditions of the power device. (Fig. 1B, Para. [0039]; Figs. 1A, Para. [0038]; Fig. 1B, Para. [0040]; Examiner interpretation: Vout (outputted signal) is adjusted based on CP measuring pressure and Crh relative humidity (parameters sensed), the sensor 150 (the power device) is dynamically adjusted by removing humidity (the current conditions), the sensor 150 (the power device) dynamically adapts to be more precise (the settings).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al to include a sensor unit having at least one sensor, the sensor unit configured for sensing at least one parameter assigned to a power device, wherein the at least one parameter is an environmental parameter of the environment to which the power device is exposed during operation; wherein the sensor unit is connected with a calibration unit, and wherein the calibration unit comprises a software-based control that is configured to process the at least one parameter sensed by the sensor unit and to adjust the settings of the power device based on the at least one parameter sensed by the sensor unit, thereby dynamically adapting the power device to current operation conditions of the power device taught by Le Neel et al for the benefit of operating a power device to output a stable outputted signal. [Le Neel et al [0040]: Use of such a resistive heater 162 can enhance precision and reproducibility of sensors.]
	Xu et al in view of Le Neel et al fail to teach, — wherein the calibration unit is configured to adjust current, voltage, resistance or power based on the at least one parameter sensed, and wherein the outputted signal is at least one of a current signal, a voltage signal or a power signal.
	In analogous art, Takayanagi teaches, — wherein the calibration unit (Fig. 1, power management unit 18) is configured to adjust current, voltage, resistance or power based (Fig. 1, ¶ 0028: requested supply voltage magnitude may be modified to compensate for the operating temperature) on the at least one parameter sensed (Fig. 1, ¶ 0028: operating temperature), and wherein the outputted signal (Fig. 1, Vdd request) is at least one of a current signal, a voltage signal or a power signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu et al in view of Le Neel et al by combining the calibration unit taught by Xu et al in view of Le Neel et al with the calibration unit taught by Takayanagi to achieve the predictable result of adjusting a voltage of a device to reduce power consumption [Takayanagi: ¶ 0057.]

6.	Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US2014/0350872A1) (herein after Xu et al) in view of Le Neel et al (US2014/0291677A1) (herein after Le Neel et al) in view of Takayanagi (US 2013/0076381 A1) (herein after Takayanagi) as applied to claims 1, 3, 5 – 7, 11 – 13, 15, 16, 19, 20 above, and further in view of LI (US20140333281A1) (herein after LI).

	Regarding claim 4, Xu et al in view of Le Neel et al in view of Takayanagi teach, the limitations of claim 1 which this claim depends on.
	In analogous art, LI teaches, the power device according to claim 1, wherein the settings are assigned to at least one of noise or ripple of the outputted signal. (Figs. 1A-1C, Para. [0031].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al in view of Le Neel et al in view of Takayanagi to include the teaching of settings assigned to at least one of noise and ripple of the outputted signal taught by LI for the benefit of operating a power device to output a stable outputted signal [LI: [0029]: FIG. 1B illustrates the power management circuit block 110 that may be a typical power management IC or module for controlling aspects of power management, regulation, control, and management of a power source.]

	Regarding Claim 14, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 12 which this claim depends on.
	Xu et al in view of Le Neel et al fail to teach, the power device according to claim 12, wherein at least one look-up table is stored in the memory.  
	In analogous art, LI teaches, the power device according to claim 12, wherein at least one look-up table is stored in the memory (Fig. 2C, Para [0040]: The output of the counter 234 may provide a digital value associated with the measured ripple frequency that may be used as at least a second index into the lookup table 235).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al in view of Le Neel et al in view of Takayanagi fail to include the teaching of a look-up table stored in memory taught by LI for the benefit of operating a power device to output a stable outputted signal [LI: [0029]: FIG. 1B illustrates the power management circuit block 110 that may be a typical power management IC or module for controlling aspects of power management, regulation, control, and management of a power source.]

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US2014/0350872A1) (herein after Xu et al) in view of Le Neel et al (US2014/0291677A1) (herein after Le Neel et al) in view of Takayanagi (US 2013/0076381 A1) (herein after Takayanagi) as applied to claims 1, 3, 5 – 7, 11 – 13, 15, 16, 19, 20 above, and further in view of Ma (US2004/0028152A1) (herein after Ma).

	Regarding Claim 8, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Xu et al in view of Le Neel et al in view of Takayanagi fail to teach, the power device according to claim 1, wherein the calibration unit is configured to adjust the settings of the power device such that the outputted signal is stable.  
	In analogous art, Ma teaches, the power device according to claim 1, wherein the calibration unit (Fig. 1, Para [0013]: the continuous self-calibrating circuit 20) is configured to adjust the settings of the power device such that the outputted signal is stable (Fig. 1, Para [0013]: the continuous self-calibrating circuit 20 allows the operating circuit to operate with a more stable and consistent analog signal 28 even under differing operating and environmental conditions.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al in view of Le Neel et al in view of Takayanagi to include the teaching of adjusting the settings of the power device such that the outputted signal is stable taught by Ma for the benefit of operating a power device to output a stable outputted signal [Ma: [0005] The preferred embodiments further relate to a method for operating a continuous self-calibrating circuit that monitors and adjusts an analog signal of an operating circuit.]

8.	Claim(s) 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US2014/0350872A1) (herein after Xu et al) in view of Le Neel et al (US2014/0291677A1) (herein after Le Neel et al) in view of Takayanagi (US 2013/0076381 A1) (herein after Takayanagi) as applied to claims 1, 3, 5 – 7, 11 – 13, 15, 16, 19, 20 above, and further in view of Wohlgethan (US2018/0048245A1) (herein after Wohlgethan).

	Regarding Claim 17, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Xu et al in view of Le Neel et al fail to teach, the power device according to claim 1, wherein the input is at least one of a direct current input or an alternating current input, and wherein the output is at least one of a direct current output or an alternating current output.
	In analogous art, Wohlgethan teaches, the power device according to claim 1, wherein the input is at least one of a direct current input and an alternating current input (Fig. 2, Para [0006] Referring next to FIG. 2, there is depicted a typical existing circuit of a RF detector for converting an input AC voltage signal 10), and wherein the output is at least one of a direct current output and an alternating current output (Fig. 2, Para [0006] to a corresponding DC voltage 60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al in view of Le Neel et al in view of Takayanagi  to include the teaching of converting an ac or dc input to an ac or dc output taught by Wohlgethan for the benefit of operating a power device to output a stable outputted signal. [Wohlgethan: [0008]: By holding the temperature constant, the voltage from the detector may be kept precise and stable over time, even with temperature changes.]

	Regarding Claim 18, Xu et al in view of Le Neel et al in view of Takayanagi teach the limitations of claim 1 which this claim depends on.
	Xu et al in view of Le Neel et al in view of Takayanagi fail to teach, the power device according to claim 1, wherein the power device is at least one of a power supply device or a power converter device.
	In analogous art, Wohlgethan teaches, the power device according to claim 1, wherein the power device is at least one of a power supply device and a power converter device (Fig. 2, Para [0006] Referring next to FIG. 2, there is depicted a typical existing circuit of a RF detector for converting an input AC voltage signal 10 to a corresponding DC voltage 60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al in view of Le Neel et al in view of Takayanagi to include the teaching of a power device that is at least one of a power supply device and a power converter device taught by Wohlgethan for the benefit of operating a power device to output a stable outputted signal. [Wohlgethan: [0008]: By holding the temperature constant, the voltage from the detector may be kept precise and stable over time, even with temperature changes.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858